 



Exhibit 10.7
AIRCRAFT CHARTER AGREEMENT
This AIRCRAFT CHARTER AGREEMENT (“Agreement”) is by and between Inn of the
Mountain Gods Resort and Casino, an enterprise of the Mescalero Apache Tribe,
(hereinafter referred to as “IMG”), with its offices located at 287 Carrizo
Canyon Road, Mescalero, New Mexico 88340, and Vision Airlines, Inc. (hereinafter
collectively referred to as “Vision”), incorporated under the laws of the State
of Nevada, with it’s offices located at 2634 Airport Dr., Suite 106, North Las
Vegas, NV 89032.
Recitals:
Whereas, Vision is in the business of providing aircraft charter services and
Vision desires to provide such services to IMG.
Whereas, IMG desires to utilize Vision’s aircraft charter services.
NOW, THEREFORE, incorporating the foregoing recitals and in consideration of the
mutual covenants and agreements contained in this Agreement and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, IMG and Vision intending to be legally bound, hereby covenant and
agree as follows:
Definitions:
“Aircraft” shall mean a thirty (30) seat Dornier 328 aircraft operated by
Vision.
“Flight Crew” shall mean two (2) pilots, a captain and first officer, and one
(1) flight attendant.
“Charter Flight” shall mean any aircraft take off and landing in performance of
Vision’s aircraft charter services.
“Aircraft Charter Services” shall mean those services prescribed in Article 1A,
Article 1B and as scheduled in accordance with Article 3 herein.
“Coach” shall mean a fifty (50) passenger MCI Motor Coach, including a duly
licensed driver, driver housing, board, fuel and insurance.
“Week” shall mean the time period beginning Sunday up to, and including Friday.
“Hazardous Materials” shall mean any article or substance the transportation of
which by air is prohibited, restricted or otherwise affected by any rule or
governmental regulation.
Article 1 Charter Services:

A.   Vision will provide an aircraft, with flight crew, to IMG for found trip
transportation of IMG’s guests from Houston, Texas, IAH airport, to Alamogordo,
New Mexico, ALM airport, and then return IMG’s guests from Alamogordo, New
Mexico, ALM airport, to Houston, Texas, IAH airport. Vision may, without prior
notice and in its sole discretion, substitute one or more alternate aircraft for
the aircraft, which alternate aircraft shall be

1



--------------------------------------------------------------------------------



 



    substantially similar to and at least equivalent in capacity and general
capabilities as the aircraft.

B.   Vision will provide complimentary in-flight catering services of light
snacks, soft drinks, fruit juice and light alcohol. Beverage service shall be
consistent with Vision’s standard beverage service practices. Vision, at it’s
sole discretion and without penalty, may limit or eliminate such services due to
flight times or flight conditions.

C.   Vision will provide a coach for round trip transportation of IMG’s guests
from Alamogordo, New Mexico, ALM airport to the Inn of the Mountain Gods and
then return IMG’s guests from the Inn of the Mountain Gods to Alamogordo, New
Mexico, ALM airport. Coach service is reserved exclusively, and only, for IMG’s
guests who are passengers of Vision aircraft charters in accordance with the
provisions of Articles 1, 2 and 3 herein.

D.   Vision may provide additional services to IMG upon IMG’s request.
Additional services must be mutually agreed upon by the parties subject to a
written agreement to include the scope and costs of the additional services.

Article 2 Term:

A.   Twenty six (26) weeks consisting of an aggregate total of One Hundred Four
(104) round trip charter services.

B.   Charter services will commence September 2, 2007, and continue up to, and
including, February 29, 2008, at which time thereafter this Agreement will
terminate.

C.   At the sole discretion of IMG, IMG may extend this Agreement for an
additional twenty six (26) weeks under the same terms and provisions as set
forth herein. Notice of such extension shall be sent by notice in accordance
with the Agreement no later than forty five (45) days prior to the expiration of
the original term (February 29, 2008).

Article 3 Charter Services Schedule:

A.   Vision will provide a total of four (4) round trip charter services on, and
only on, Sunday, Monday, Wednesday and Friday of each week.

B.   Aircraft charter services will, tentatively and subject to change, depart
from Houston, Texas, IAH airport at 10:30 a.m., and depart from Alamogordo, New
Mexico, ALM airport at 1:00 p.m., on the days prescribed in Article 3A herein.
Departure times are subject to aircraft routing, airport gate space, weather
conditions, unforeseen and unscheduled aircraft maintenance and other
operational factors. Subject to such factors, Vision and IMG will use reasonable
efforts to cause on time departures.

Article 4 Price of Charter Services:

A.   Total price of this Agreement is One Million Two Hundred Sixty Eight
Thousand dollars, ($1,268,000.00).

2



--------------------------------------------------------------------------------



 



B.   Price of each round trip charter services is Twelve Thousand Two Hundred
dollars, ($12,200,00).

C.   Not included in the price of this Agreement.

  1.   Fuel costs over $2.75 per gallon; landing fees; deicing; extra baggage
charges; and special on flight catering requests, which will be charged to IMG
as an additional cost;     2.   If IMG requests, then Vision will provide Motor
Coach Charter Service, other than the coach services prescribed in Article 1C
herein. This additional Motor Coach Charter Service will be charged to IMG as an
additional cost as follows:

  (a)   At the rate of Five Hundred dollars, ($500.00) per day;     (b)   forty
eight cents, ($.48), per mile for each additional mile over Four Hundred, (400),
miles per day;     (c)   drivers room and board only if motor coach charter
service requires an over night stay at a location other than Ruidoso or
Alamogordo.

  3.   Other additional services requested by IMG in accordance with Article 1D
herein; and additional costs that may be incurred by Vision in accordance with
this Agreement.     4.   IMG agrees to collect and pay the Federal Excise Tax
and passenger tax. IMG agrees to indemnify and hold Vision, its affiliates,
officers, directors, employees and agents, harmless from the payment or
collection of any such taxes or assessments, and from any and all liabilities,
penalties or expenses arising out of any failure by IMG to make payment of such
taxes or assessments.

Article 5 Payment Schedule:

A.   Contract Price:

  1.   IMG will make a weekly advanced payment in the amount of Forty Eight
Thousand Eight Hundred dollars, ($48,800.00), for a total of twenty-six
(26) weekly payments.     2.   IMG’s payment is due, in advance, on the Monday
prior to, and preceding, the following weeks scheduled flight. By way example;
IMG’s first payment is due and owing on Monday, August 27, 2007, in payment of
the first weekly scheduled charter service beginning Sunday, September 2, 2007.
If in the event the scheduled payment due date falls on a holiday and banks are
closed, then payment is immediately due the following day thereafter.

3



--------------------------------------------------------------------------------



 



  3.   Payments is to be made by wire transfer to Vision’s depository bank
account pursuant to the following wiring instructions:         (Need wiring
information)

B.   Additional charges:

  1.   Vision, every two weeks, will invoice IMG for additional charges incurred
by IMG as prescribed by and in accordance with Article 4 herein and nay other
additional costs incurred in accordance with this Agreement;     2.   IMG will
submit payment with Ten (10) days of receipt of invoice; and,     3.   Payments
are to be made by wire transfer to Vision’s depository bank account in
accordance with Article 5A3 herein.

Article 6 Insurance:

A.   Vision shall maintain insurance for the Aircraft and Coach, at no expense
to IMG, which conforms to the requirements of this Article. It is expressly
agreed that the Aircraft Liability Insurance must be placed with a reputable
insurer approved by IMG. Copies of such policies or policy shall be provided to
IMG by Vision.

B.   During the Term, the following coverage must be maintained: (i) aviation
liability, including passenger liability, public liability, and property damage
liability, which will aggregate a combined limit of not less than $100,000.00
per occurrence, against claims for death or injury to person or loss of or
damage to property in connection with the possession, use, and or operation of
the Aircraft; and (ii) Workers Compensation coverage at statutory limits.

C.   The insurance policies described in this Article shall include provisions
to the effect that: (i) the insurance is primary and not excess, contributory,
or contingent; and (ii) prior to operating any flights pursuant to this
Agreement, Vision shall provide a Certificate of Insurance for IMG’s approval
naming Inn of the Mountain Gods as an additional insured; and (iii) IMG shall
not be responsible for paying any deductibles under the required insurance
policies.

D.   The aircraft shall not be operated unless the insurance described hereunder
is in full force and effect, nor shall the aircraft be operated in a location or
any manner which would cause such insurance to be suspended, impaired or
canceled, or its protection to be jeopardized.

E.   In the event of loss or destruction of, or damage to, the aircraft Vision
and IMG shall cooperate in good faith and promptly furnish information, execute
such documents and do all such other acts and things as may be reasonably
necessary or appropriate to collect the proceeds of any insurance policy or
policies.

4



--------------------------------------------------------------------------------



 



Article 7 Indemnification:

A.   Vision agrees to protect, defend, indemnify, release and hold harmless IMG,
the Mescalero Apache Tribe, subsidiary, and affiliated companies, contractors
and subcontractors, and the directors, officers, employees, and representatives
of IMG and the Mescalero Apache Tribe from and against any and all claims,
demands, causes of action, damages, and cots, including attorneys’ fees, for
personal injury, death, or property damage sustained by any person, directly or
indirectly arising out of, or in connection with, the services provided
hereunder. Notwithstanding the foregoing, Vision shall not be required to
protect, defend, indemnify, release and hold harmless, IMG from and against acts
of terrorism. Vision’s indemnification is limited by the terms of its insurance
as outlined in Article 6 herein.

B.   IMG agrees to protect, defend, indemnify, release and hold harmless Vision,
its parent, subsidiary, and affiliated companies, its co-owners, contractors and
subcontractors, and the directors, officers, employees, and representatives of
Vision from and against any and all claims, demands, causes of action, damages,
and costs, including attorneys’ fees, (a) for a personal injury, death, or
property damage sustained by any person, directly or indirectly, due to any
fault or negligence of IMG or its guests arising out of, or in connection with,
the services provided hereunder, and (b) for all any and all penalties, damages,
fines, or other liability that any governmental entity may impose upon Vision
due to any fault, negligence, responsibility, or failure of responsibility on
the part of IMG.

Article 8 Regulatory Compliance:

A.   Vision shall ensure the Aircraft is at all times appropriately registered
with the Federal Aviation Administration. Vision shall obtain and maintain in
full force and effect any and all certificates, licenses, permits, and
authorizations that are necessary for the use and operation of the Aircraft in
accordance with this Agreement including certification under Part 135 of the
Federal Aviation Regulations. Upon the request by IMG, Vision shall provide
copies of all documents referred to in this paragraph.

B.   Vision shall properly inspect, maintain, service, repair, overhaul, and
test the aircraft in accordance with an FAA approved maintenance program under
Part 135 of the Federal Aviation Regulations and make or cause to be made all
necessary repairs or replacements so as to (i) keep the aircraft and each part
in good operating condition; (ii) maintain the cabin and exterior of the
Aircraft in good condition; (iii) keep the aircraft duly certified as airworthy;
(iv) comply with all appropriate FAA airworthiness directives; (v) comply with
all maintenance manuals and airworthiness alerts applicable to the aircraft or
any part thereof and diligently and promptly maintain, repair and service the
aircraft in accordance with same; (vi) comply with all applicable statutes,
rules, and regulations and the standards set forth in the aircraft’s service and
operations manuals; and (vii) schedule service to the aircraft in a prudent and
responsible manner so as to endeavor to ensure that the aircraft is at all times
in good operating condition; (viii) without limiting the generality of the
foregoing, Vision shall operate the aircraft only in accordance with applicable
manufacturer’s recommendations and airport climactic conditions and shall

5



--------------------------------------------------------------------------------



 



ensure that the aircraft will not be operated unless an appropriate
airworthiness certificate is in effect. Vision shall not permit the aircraft to
be maintained, used, or operated in violation of any law, rule, regulation,
ordinance, or order of any governmental authority having jurisdiction or in
violation of any airworthiness certificate, license, or registration relating to
the aircraft.
Article 9 Independent Contractor:
Vision is, and shall remain at all times, an independent contractor of IMG in
providing the charter services. All persons employed by Vision in connection
with the provision of such charter services shall be and remain employees solely
of Vision and subject only to the supervision of Vision’s supervisory personnel.
Except as specifically provided herein, none of the parties shall act or
represent or hold itself out as having authority to act as an agent or partner
of the other party, or in any way bind or commit the other party to any
obligations. Nothing contained in this Agreement shall be construed as creating
a partnership, joint venture, agency, trust or other association of any kind,
each party being individually responsible only for its obligations as set forth
in this Agreement. If a travel company or other entity assists or provides IMG
with services related to the charter flights or makes arrangements for hotel
accommodations, tours or land travel, then such company or other entity shall
act solely as a representative of IMG and not of Vision.
Article 10 Charter Flight Operations Rights and Responsibilities:

A.   IMG and all passengers shall observe the instructions of Vision’s flight
crew, employees and agents. The aircraft and its crew will at all times be under
the exclusive command and control of the Captain. The Captain shall not be
obligated to comply with any request from IMG or any passenger. In furtherance
of the foregoing, IMG agrees the Captain shall have full authority concerning
all decisions necessary for the safety of the aircraft, its passengers, crew,
and cargo, including, but not limited to loading, load, distribution, stowage,
unloading of baggage and cargo, how the charter flight shall be operated,
whether the agreed route can be followed and the location of any landing or
intermediate landing.

B.   If Vision, at it sole discretion, determines an airport or any facilities
at any airport are inadequate for safe operation, or if landing is prohibited or
restricted by law or operating conditions, then Vision may, without liability of
any kind to IMG or any passengers, substitute in lieu thereof the nearest point
at which suitable facilities are available and landing can be made. If a charter
flight lands at an alternate airport and is unable to continue to its scheduled
destination due to weather conditions, air traffic control delays, or other
causes outside Vision’s reasonable control; then Vision, if requested by the
IMG, shall use its reasonable efforts to make alternative transportation
arrangements for the passengers. IMG shall reimburse Vision for costs incurred
by Vision in making such arrangements.

C.   If any delay in excess of thirty (30) minutes of the scheduled departure
time of a charter flight is caused through the action or at the request of IMG,
and such delay creates additional costs to Vision, then IMG agrees to reimburse
Vision for the reasonable costs

6



--------------------------------------------------------------------------------



 



    incurred by Vision as a direct result of such delays. Vision will invoice
IMG for any such additional costs.

D.   Vision will accept baggage subject to the following conditions:

  1.   Total allowable baggage per passenger shall not exceed the limit of two
pieces collectively weighing no more than fifty (50) pounds;     2.   All
baggage is subject to search and inspection at any time;     3.   Vision will
not accept baggage, the size, weight or character of which makes it unsuitable
for transportation on the aircraft, as determined in the sole discretion by
Vision;     4.   No firearms and/or hazardous materials may be transported on
any Vision aircraft;     5.   Vision will not accept for carriage any cargo
other than the baggage of passengers; and     6.   Vision is not the responsible
or liable for any damage and/or loss of any items in passenger baggage or the
baggage itself.

E.   Vision shall have the right without refund or reduction of the charter
services fee to utilize any unused passenger or cargo space in the Aircraft for
the transportation of Vision’s own personnel or cargo.

F.   IMG shall be responsible for all damage by passengers to the property of
Vision, excepting reasonable wear and tear. Upon prior written notice to IMG,
the cost to repair any such damage will be invoiced separately at the actual
cost incurred. Prior to making such repairs or replacement for damaged property,
written notice shall be provided to IMG outlining specifically the damage, where
applicable the date of such damage and any other details necessary for
determination of potential liability by IMG.

Article 11 Delays and Cancellations:

A.   If the aircraft described above is not available for any charter flights
scheduled in accordance with Article 3 herein, then Vision, at Vision’s sole
expense, shall secure substitute transportation for the passengers equal to the
transportation required to be provided by Vision in accordance with this
Agreement. If Vision is not able to secure equal transportation for IMG’s
passengers, Vision shall immediately refund to IMG the payment(s) made for the
cancelled flight(s).

B.   Vision shall not be liable to IMG or any passengers for any damage, loss,
cost, or expense arising out of or in connection with the cancellation of any
charter flight due to the failure to receive timely issuance of any and all
necessary approvals, clearances, permits and operating authority by or from
governmental authorities, including, without limitation, landing and overflight
rights. Vision shall use its reasonable and timely

7



--------------------------------------------------------------------------------



 



    efforts to obtain issuance of all such approvals, clearances, permits and
operating authority on a timely basis. If any charter flight or any portion of a
charter flight is cancelled due to a failure to receive on a timely basis any
approval, clearance, permit or operating authority described in this Article,
then Vision shall refund to IMG all payments received by Vision applicable to
such charter flight.

C.   Vision’s obligation to perform charter flights is contingent upon IMG
making the advanced payment in accordance with Article 5 herein. Vision shall
not be liable to IMG or any passengers for any damage, loss, cost, or expense
arising out of or in connection with the cancellation of any charter flight due
to nonpayment in violation of Article 5 herein.

D.   Vision may refuse to transport, or may remove any passenger from any
charter flight for any of the reasons set forth below. Upon such removal, Vision
shall not be required to refund any charter payments made by IMG for such
charter flight:

  1.   Vision reserves the right to refuse carriage to IMG or to any passenger
whose documents are incomplete or who has not complied with the applicable laws,
regulations, orders, demands or travel requirements. Vision shall not be liable
for loss or expense due to failure of IMG or passengers to comply with
applicable law and regulations.

  2.   If Vision’s Captain or First Officer determines that such passenger’s
conduct is disorderly, abusive or violent, or such passenger:

  (a)   appears to be intoxicated or under the influence of drugs;     (b)  
attempts to interfere with any member of the flight crew;     (c)   appears to
be mentally deranged or incapacitated;     (d)   engages in any action that
might jeopardize the safety or comfort of other passengers;     (e)   causes any
unusual hazard or risk to himself/herself or to other persons or to property.

E.   Force Majeure. Neither Vision nor IMG shall be liable to the other for any
loss, failure or delay in the performance of any of their respective obligations
herein due to events beyond the parties control, including, but not limited to;
weather whether actual, threatened or reported; strikes; lockouts; other
industrial; labor disturbances; acts of public enemy; wars,; acts of terrorism;
riots; epidemics; lightning; earthquakes; hurricanes; arrests; explosions;
accident to or failure of the aircraft or any part of component thereof, for any
other mechanical equipment; failure of public utilities, unavailability of fuel;
inability to secure operating approval; seizure under legal process; sanctions;
quarantine restrictions; fire; smog; fog; flood; act of God; any restricted acts
of government; bomb threats; unavailability of insurance coverage at
commercially

8



--------------------------------------------------------------------------------



 



    reasonable rates due to civil or political unrest or acts of terrorism; and
any other event beyond the control of the parties.

F.   In the event that any charter flights are cancelled at the request of IMG,
a cancellation charge is to be computed as follows:

  1.   If a charter flight is cancelled more than thirty (30) calendar days
prior to the date of the charter flight is to depart from its point of origin as
prescribed in Article 1 herein, then the cancellation charge shall be ten
percent (10%) of the total round trip charter price for such charter flight
pursuant to Article 4B herein;     2.   If the charter flight is cancelled less
than thirty (30) calendar days prior to the date the charter flight is to depart
from its point of origin as prescribed in Article 1 herein, then the
cancellation charge shall be fifty percent (50%) of the total round trip charter
price for such charter flight(s) pursuant to Article 4B herein.

Article 12 Termination:

A.   By IMG for Cause: The term of this Agreement may be terminated by IMG in
the event Vision commits any material default hereunder which Vision fails to
remedy within twenty (20) days after having been notified in writing of the
default. Notwithstanding the foregoing, IMG may terminate the term of this
Agreement immediately if Vision declares bankruptcy, becomes insolvent, or
ceases its normal business operations.

B.   By Vision for Cause: The term of this Agreement may be terminated by Vision
in the event IMG commits any material default hereunder which IMG fails to
remedy within twenty (20) days after having been notified in writing of the
default. Notwithstanding the foregoing, Vision may terminate the term of this
Agreement immediately if IMG declares bankruptcy, becomes insolvent, ceases its
normal business operations.

C.   Either Party may terminate this Agreement, for and by convenience, by
providing ninety (90) days prior written notice to the other party.

Article 13 Confidentiality and Non-Disclosure:
During the term of this Agreement, and forever thereafter, the parties shall
not, directly or indirectly, voluntarily or involuntarily, disclose to any
person or entity any confidential information of the other party. For the
purposes of this Agreement, “Confidential Information” shall include, but is not
limited to, any of the other part’s confidential, proprietary or trade secret
information disclosed to the other party or the other party otherwise learns
during the term of this Agreement such as, but not limited to, business plans,
customer lists, customer names, customer contact information, price lists, flow
charts, product plans, and any other information designated as confidential
information.
Article 14 Disclaimer of Warranties:
Except as expressly set forth in this Agreement, Vision makes no representations
or warranties, express or implied, with respect to the aircraft.

9



--------------------------------------------------------------------------------



 



Article 15 Assignment:
Neither party shall assign or transfer the rights or obligations associated with
this Agreement, in whole or in part, without the other party’s express written
consent, which shall not be unreasonably withheld.
Article 16 Governing Law and Jurisdiction:
This agreement shall be governed, construed and interpreted by, through and
under the laws of the State of New Mexico. IMG expressly consent to the personal
jurisdiction and venue of the local, state and federal courts of New Mexico for
any and all disputes arising out of this agreement.
Article 17 Severability:
The provision of this Agreement shall be deemed severable, and the invalidity or
unenforceability of any one or more of the provisions hereof shall not affect
the validity and enforceability of the other provisions herein.
Article 18 Corporate Identity:
As used herein, the term “Vision” shall include any corporation which is at any
time a parent, affiliate, or subsidiary of Vision.
Article 19 Notices:
Any notice required to be or otherwise given hereunder shall be sufficient if in
writing, and sent certified or registered mail, return receipt requested,
first-class postage prepaid, as follows:
To Vision:
Vision Airlines, Inc.
4155 N. Rancho Drive, Suite 120
Las Vegas, NV 89130
Attention: Brian Cody, Esq.
To IMG:
Inn of the Mountain Gods Resort and Casino
P.O. Box 269
Mescalero, New Mexico 88340
Attention: Brian D. Parrish, COO
Randolph Burroughs, Esq.
Burroughs & Rhodes
906 Virginia Avenue
Alamogordo, New Mexico 88310

10



--------------------------------------------------------------------------------



 



Article 20 Waiver and Modification:
No waiver of any provision and no modification of this Agreement shall be valid
unless the same is in writing and signed by both parties; moreover, no valid
waiver of any provision of this Agreement at any time shall be deemed a waiver
of any other provision of this Agreement at such or any other time. Any changes
to the designated flight time schedule or change of the operation by Vision
requested by IMG of additional charter flights services, other than those set
forth herein, must be set forth in writing an mutually agreed by the parties.
Article 21 Headings:
The headings used herein are for the convenience of the parties only and shall
not be used to define, enlarge or limit any term of this Agreement.
Article 22 Independent Legal Counsel:
IMG and Vision acknowledges that IMG and Vision have read all of the provisions
of this Agreement; understands all the provisions of this Agreement; has sought
and/or had the opportunity to seek independent legal counsel and advise
regarding the legal effects of each and every provisions herein; agrees to be
bound by said provisions; and does so under no duress, no undue influence, nor
coercion.
Article 23 No Party Deemed Drafter:
The Parties acknowledge they substantially and materially contributed to the
preparation of this Agreement and agree that none of them shall be deemed
drafter of this Agreement. In the event this Agreement is construed by a court
of competent jurisdiction, such court shall not construe this Agreement or any
of its provisions against any of the Parties as the drafter.
Article 24 Entire Agreement:
This Agreement contains the entire agreement and understanding by and between
Vision and IMG with respect to this Agreement. No representations, promises,
agreements or understandings, written or oral, not herein contained shall be of
any force or effect of the same.
Article 25 Tribal Instrumentality:
IMG represents that it is a tribal enterprise, instrumentality or otherwise duly
formed under the laws and authority of the Mescalero Apache Tribe and that it is
duly authorized to enter into this agreement.
Article 26 Limited Waiver of Sovereign Immunity:
IMG hereby grants to Vision a limited waiver of sovereign immunity and consents
to the jurisdiction as set forth under Article 16 above. In no instance shall
any enforcement of any kind be allowed against any tribal assets excepted
undistributed revenues of the Inn of the Mountain Gods Resort and Casino. This
limited waiver is applicable only to. Vision and does not apply to action by
third parties or any disputes outside of this agreement.

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, IMG and Vision have duly executed this Agreement as of the
day hereby evidenced by signature.

             
By: Vision Airlines, Inc.
  By:   The Inn of the Mountain Gods Resort and Casino, a enterprise of the
Mescalero Apache Tribe    
 
             
/s/
  /s/ Brian D. Parish     Signature   Signature
 
             
           Director of Charter Sales
  Brian D. Parish, Chief Operating Officer     Print Name and Title   Print Name
and Title
 
              July 10, 2007   June 29, 2007     Date   Date

12